                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

Michael Romeo Geraci,                               Case No. 21-cv-0716 (WMW/DTS)

                           Plaintiff,
                                              ORDER ADOPTING REPORT AND
      v.                                          RECOMMENDATION

Ashley Sykora, Program Director, VOA, et
al.,

                           Defendants.



      This matter is before the Court on the May 6, 2021 Report and Recommendation

(R&R) of United States Magistrate Judge David T. Schultz. (Dkt. 6.) No objections to

the R&R have been filed. In the absence of timely objections, this Court reviews an

R&R for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795

(8th Cir. 1996) (per curiam). Having reviewed the R&R, the Court finds no clear error.

      Based on the R&R and all the files, records and proceedings herein, IT IS

HEREBY ORDERED:

      1.     The May 6, 2021 R&R, (Dkt. 6), is ADOPTED.

      2.     Plaintiff Michael Romeo Geraci’s complaint, (Dkt. 1), is DISMISSED

WITHOUT PREJUDICE for failure to prosecute. See Rule 41(b), Fed. R. Civ. P.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: June 29, 2021                                  s/Wilhelmina M. Wright
                                                      Wilhelmina M. Wright
                                                      United States District Judge
